Case 19-61608-grs           Doc 144      Filed 01/24/20 Entered 01/24/20 16:58:52                    Desc Main
                                         Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

                                                           )
    In re:                                                 )       Chapter 11
                                                           )
    Americore Holdings, LLC, et al.,1                      )       Case No. 19-61608-grs
                                                           )
              Debtors.                                     )       Jointly Administered
                                                           )
                                                           )       Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                  NOTICE REGARDING CASH USE AND UPDATED BUDGETS

             Americore Holdings, LLC and its above-captioned affiliated debtors and debtors in

possession (collectively, the “Debtors”), by and through counsel, and pursuant to the Interim

Order Granting Motion of the Debtors and Debtors in Possession Under 11 U.S.C. §§ 105, 361,

362, and 363, Rule 4001 of the Federal Rules of Bankruptcy Procedure, and Rule 4001-2 of the

Local Rules of the United States Bankruptcy Court for the Eastern District of Kentucky for Entry

of an Order (I) Authorizing the Debtors’ Use of Cash Collateral on an Interim Basis, (II)

Granting Adequate Protection to the Debtors’ Prepetition Secured Creditors, and (III)

Scheduling a Further Interim Hearing to Consider the Debtors’ Use of Cash Collateral [Docket

No. 65] (the “Interim Cash Collateral Order”), hereby submit notice that the Debtors are

operating under the Budgets attached as Exhibit B to the Motion of the Debtors and Debtors in

Possession Under 11 U.S.C. §§ 105, 361, 362, 363 and 364, Rule 4001 of the Federal Rules of

Bankruptcy Procedure, and Rule 4001-2 of the Local Rules of the United States Bankruptcy


1
         The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification
numbers in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health
Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799);
Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical
Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius
Hospital Corporation #1 (2766).

                                                               1
Case 19-61608-grs          Doc 144      Filed 01/24/20 Entered 01/24/20 16:58:52                    Desc Main
                                        Document     Page 2 of 2


Court for the Eastern District of Kentucky for Entry of an Order (I) Authorizing the Debtors to

Obtain Postpetition Financing, (II) Granting Liens and Superpriority Administrative Expense

Claims to the Postpetition Lender, (III) Authorizing the Debtors to Enter into Agreements with

JMB Capital Partners Lending, LLC, (IV) Authorizing Use of the DIP Lender Cash Collateral,

and (V) Scheduling a Final Hearing to Consider the Debtors’ Use of Cash Collateral and

Postpetition Financing [Docket No. 98]. The Debtors will, as soon as possible, submit updated

Budgets for consideration by the Court and all interested parties, which will more accurately

reflect how Cash Collateral2 has accrued and been used under the Interim Cash Collateral Order

Dated: January 24, 2020                             Respectfully submitted,


                                                    /s/ James R. Irving
                                                    James R. Irving
                                                    April A. Wimberg
                                                    Christopher B. Madden
                                                    BINGHAM GREENEBAUM DOLL LLP
                                                    3500 PNC Tower
                                                    101 South Fifth Street
                                                    Louisville, Kentucky 40202
                                                    Telephone: (502) 587-3606
                                                    Facsimile: (502) 587-3695
                                                    Email: jirving@bgdlegal.com
                                                           awimberg@bgdlegal.com
                                                           cmadden@bgdlegal.com

                                                    Proposed Counsel to the Debtors




2
        Capitalized terms used herein and not otherwise defined have the meanings given to them in the Interim
Cash Collateral Order.

                                                        2
